Citation Nr: 0520875	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service connected shrapnel injury to 
the low back.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to February 1946.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2000, the 
veteran testified at a Decision Review Officer hearing; a 
transcript of that hearing is of record.  In June 2003, the 
Board opened the veteran's claim and in February 2004, 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion.  The matter of the veteran's 
right to have his case remanded to the agency of original 
jurisdiction (AOJ) for initial review of the VHA medical 
opinion will be discussed below.


FINDING OF FACT

Competent (medical) evidence establishes that the veteran's 
current low back disorder was caused or aggravated by his low 
back shrapnel injury in service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a grant of that 
part of the claim being addressed, the appellant is not 
prejudiced by Board review at this point, and there is no 
need to belabor the impact of the VCAA on this claim.  

II.	Factual Background

The veteran has a pre-service history of a low back injury.  
During service (March 1946), he sustained a shrapnel injury 
to the low back.  In February 1946, the residuals from such 
injury were service connected.  In June 2003, the Board 
referred the case for a VHA medical advisory opinion as to 
whether the veteran's low back disability is related to his 
service connected low back shrapnel injury.  In March 2004, a 
VA medical specialist opined that the shrapnel wound at a 
minimum aggravated the preexisting condition.  The VA medical 
specialist reasoned that not only were the shrapnel fragment 
or fragments "at least 3 centimeters beneath the skin in the 
area of the sacroiliac joint," but also that the "blow to 
[the veteran's] low back as a result of the injuries on both 
sides of the spine almost certainly would have caused both 
acute and chronic muscle spasm".  The VA medical specialist, 
in essence, suggested that the shrapnel wound injury in 
service either caused or aggravated the low back disability.  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice- connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

At the outset, the Board notes that the veteran did not waive 
initial AOJ consideration of the VHA medical advisory 
opinion.  However, in the interest of expediency and as the 
decision by the Board represents a grant of the benefit 
sought, it is presumed that had the veteran known that the 
decision was going to be favorable, he would have allowed the 
Board to proceed with appellate review without remanding the 
case to the RO for initial consideration of additional 
evidence.  The veteran certainly is not prejudiced by the 
determination being made.  

The veteran's claim for service connection for a low back 
disorder is premised on a theory that the low back disorder 
is secondary to (caused or aggravated by) his service-
connected shrapnel injury to his low back (right sacroiliac 
joint injury).  Competent (medical) evidence supports this 
theory of entitlement.  A March 2004 VHA medical advisory 
opinion indicated that while the veteran may have had back 
problems prior to service, the injury to his low back in-
service at a minimum aggravated the preexisting condition.  
As the competent evidence of record supports the veteran's 
claim, service connection for his low back disorder is 
warranted.  




ORDER

Service connection for a low back disorder is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


